IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 146 EM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
KEITH WHITMORE,               :
                              :
               Petitioner     :


                                         ORDER


PER CURIAM
       AND NOW, 13th day of November, 2014, the Petition for Allowance of Appeal

Nunc Pro Tunc is GRANTED. While counsel did not demonstrate that the failure to file

a timely Petition for Allowance of Appeal was the result of anything other than counsel’s

negligence, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See

Pa.R.Crim.P. 122. Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 15 days of this order.